03/24/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: PR 06-0422


                                       PR 06-0422
                                                                    FILE0
                                                                    MAR 2 4 2020
                                                                  Bowen Greenwood
                                                                Clerk of Suprorne Court
 IN THE MATTER OF THE PETITION OF
 NICHOLAS J. MONTAGUE
                                                                   bairbtatana


       Nicholas J. Montague has petitioned the Court to waive the three-year test
requirement for the Multistate Professional Responsibility Examination (MPRE) for
purposes of his application for admission by motion to the State Bar of Montana. By rule,
applicants for admission by motion must provide evidence of the requisite score on an
MPRE taken "within three years preceding the date ofthe application for admission." Rule
IV.A.3,Rules ofAdmission. Montague passed the MPRE in 2012 when seeking admission
to the practice of law in Iowa. He was admitted to the Iowa Bar and, since then, has
practiced law continuously in Iowa, Nebraska, and Missouri, for 6 years "without any
ethical or disciplinary issues in any jurisdiction." Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Nicholas J. Montague to waive the
three-year test requirement for the MPRE for purposes of his current application for
admission by motion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiat the State Bar of Montana.
      DATED this —4—L1 day of March, 2020.




                                                          Chief Justice
    A
    l lel
      Justices




2